       Case 4:06-cr-00080-RP-CFB Document 103 Filed 05/08/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA

                                                  *
UNITED STATES OF AMERICA,                         *
                                                  *           4:06-CR-00080
       Plaintiff,                                 *
                                                  *
       v.                                         *
                                                  *
MARVIN DENNIS STARR,                              *           ORDER
                                                  *
       Defendant.                                 *
                                                  *

       Before the Court is Defendant Marvin Dennis Starr’s pro se Motion for Compassionate

Release, filed on January 3, 2020. ECF No. 82. The Government filed its resistance on January

27. ECF No. 90. Defendant replied on February 13. ECF No. 92. The Federal Public Defender

filed a supplemental brief in support, and the Court heard oral argument on April 17. ECF

Nos. 97–98. The matter is fully submitted.

                                       I.      BACKGROUND

       On August 8, 2006, a jury convicted Defendant of the production and possession of child

pornography. ECF No. 56. Defendant took nude pictures of very young girls in his

neighborhood. ECF No. 68 ¶ 6. Some of these pictures displayed both the girls’ and

Defendant’s genitalia.1 Id. ¶¶ 6–7. Defendant had promised them dolls in exchange for posing.

Id. ¶ 5. This Court sentenced Defendant, then sixty-nine years old, to 240 months imprisonment

and ten years of supervised release. ECF Nos. 64, 68.

       Defendant repeatedly sought compassionate release from the Federal Bureau of Prisons

(BOP). See ECF No. 82. In January of 2020, he brought his pro se Motion directly to this Court



       1
         A picture showed Defendant’s hands “on the nude buttocks” of a six-year-old. ECF No. 68 ¶ 7.
Another picture showed Defendant’s “penis between the crack of” a five-year-old’s buttocks. Id.
       Case 4:06-cr-00080-RP-CFB Document 103 Filed 05/08/20 Page 2 of 5



pursuant to 18 U.S.C. § 3582(c). Id. Before the Court ruled on Defendant’s Motion, the Federal

Public Defender (FPD) appeared on Defendant’s behalf. ECF No. 94. The FPD argued the

global pandemic known as COVID-19 provided an additional reason for release not mentioned

in Defendant’s pro se Motion. ECF No. 97.

                                          II. ANALYSIS

       Compassionate release provides a path for defendants with “extraordinary and

compelling reasons” to leave prison early. § 3582(c)(1)(A). But no matter how extraordinary

and compelling the reasons, a Court may only grant release “after considering the factors set

forth in [18 U.S.C. §] 3553(a) to the extent that they are applicable.” Id.

       They are applicable. After much reflection and consideration of those factors, the Court

is unable to grant release.2 This is so because of the severity of Defendant’s offenses; his total

lack of remorse; and his release plan’s hard-to-mitigate risks.

       First, “the nature and circumstances of the offense” are among the most serious to come

before a federal court. § 3553(a)(1). Defendant manipulated and traumatized some of his

community’s most vulnerable members. See ECF No. 68 at 6 (“She doesn’t go places alone

anymore.”). In one of his pro se filings, Defendant described this as a “hands-off” case. ECF

No. 82 at 17. That is a lie. See ECF No. 68 ¶ 8.

       Meanwhile, “the history and characteristics of the defendant,” § 3553(a)(1), along with

the need to “reflect the seriousness of the offense [and] promote respect for the law,”

§ 3553(a)(2)(A), give the Court great pause. Defendant has shown a shocking “lack of remorse.”

United States v. Almazan, 908 F. Supp. 2d 963, 972–73 (N.D. Iowa 2012). Instead, he has

attributed his case “to his neglect and failure to secure his digital camera from the mischievous


       2
         It is thus unnecessary to address the Government’s arguments regarding exhaustion and
extraordinary and compelling reasons.


                                                  2
       Case 4:06-cr-00080-RP-CFB Document 103 Filed 05/08/20 Page 3 of 5



hands of his wayward youthful neighbor children.” ECF No. 82 at 17. “I do not accept

responsibility for this,” he said at oral argument. ECF No. 102 at 22:14.

        To be sure, Defendant has behaved well in prison and lacked a record prior to his late-in-

life conviction. But as a nearby federal court noted in another child-pornography-production

case, Defendant’s “lack of remorse is an aggravating factor which outweighs his prior lack of a

significant criminal history.” Almazan, 908 F. Supp. 2d at 972–73 (collecting cases).

        Defendant’s lack of remorse raises doubts about whether he “respect[s] the law,”

§ 3553(a)(2)(A), and received sufficient “deterrence,” § 3553(a)(2)(B). This, in turn, suggests

the public may not be protected sufficiently should he be released. § 3553(a)(2)(C). If one has

not come to terms with his past’s wrongs, it follows he may be more likely to repeat those

wrongs than someone who has. See June P. Tangney et al., Two Faces of Shame: The Roles of

Shame and Guilt in Predicting Recidivism, 25 Psychol. Sci. 799 (2014) (“Inmates prone to

feelings of guilt about specific behaviors are less likely to subsequently reoffend than their less

guilt-prone peers.”), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4105017/. The Court urges

Defendant to pursue whatever sex-offender or psychological programming is available.3 See

§ 3553(a)(2)(D).

        The Court also is unwilling to adopt the alternative “sentences available.” § 3553(a)(3)

Compassionate release allows a Court, if necessary, to “impose a term of probation or supervised

release with or without conditions that does not exceed the unserved portion of the original term

of imprisonment.” § 3582(c)(1)(A). Defendant proposes that he serve a non-custodial sentence



        3
          The Court appreciates that the BOP limits sex-offender treatment to a small list of prisons that
does not include Defendant’s. See Sex Offenders, Fed. Bureau Prisons,
https://www.bop.gov/inmates/custody_and_care/sex_offenders.jsp (last visited May 7, 2020). As the
Court notes in this Order’s conclusion, it strongly recommends the BOP transfer Defendant to a facility
with such programming.


                                                     3
       Case 4:06-cr-00080-RP-CFB Document 103 Filed 05/08/20 Page 4 of 5



at his home in Promise City, Iowa.4 See ECF No. 68 at 2. Defendant’s offenses occurred in this

home—and in his victims’ neighborhood.

        “Many federal crimes do not have identifiable victims—narcotics conspiracies and illegal

immigration, for example. But some do . . . .” D. Brock Hornby, Speaking in Sentences, 14

Green Bag 2d 147, 152 (2011). Making child pornography is one of them. Acknowledgment of

victims’ harm, “dignity[,] and respect” as one factor in sentencing helps “restore balance” to the

process. See id. Defendant’s actions constituted a great harm unto his neighbors, a harm they no

doubt spent the past decade struggling to move past. Releasing Defendant now, given his current

attitude, almost certainly would make that more difficult.

        Of course, Defendant has dignity, too. COVID-19 adds risks to his incarceration that the

Court did not foresee. This pandemic cannot be just another downside of prison one accepts in

breaking the law; no person deserves such callousness. The Court does not minimize

Defendant’s crimes. It is “simply suggesting that [he is a] human being[],” one worthy of the

same baseline level of respect as all involved in this case. Richard S. Arnold, Remarks Before

the Judicial Conference of the Eighth Circuit: The Art of Judging (Aug. 8, 2002).

        Balancing the risks of keeping a man in prison with those of releasing him back to society

is “perhaps the most difficult task of a trial court judge.” Jack B. Weinstein, Does Religion Have

A Role in Criminal Sentencing?, 23 Touro L. Rev. 539, 539 (2007). Those who enjoy it,

probably should not have the job. See Edward J. Devitt, Ten Commandments for the New Judge,

65 A.B.A. J. 574 (1979), reprinted in 82 F.R.D. 209 (1979). That said, the Court is unable to




        4
          Defendant’s sister, of nearby Moulton, Iowa, provided an affidavit to the Court in which she
agreed to let Defendant live with her for up to forty-five days immediately following his release. ECF
No. 101. During the hearing on this Motion, Defendant said he planned to stay with his sister for one
night. ECF No. 102 at 16:11–13.


                                                    4
       Case 4:06-cr-00080-RP-CFB Document 103 Filed 05/08/20 Page 5 of 5



release Defendant in his current state under this plan. For the foregoing reasons, Defendant’s

motion for compassionate release is denied.

                                      III. CONCLUSION

       For the reasons stated herein, Defendant’s Motion for Compassionate Release (ECF No.

82) is DENIED. The Court strongly recommends the BOP transfer Defendant to a facility with

sex-offender treatment.

       IT IS SO ORDERED.

       Dated this 8th day of May 2020.




                                                5
